ACCEPTED
                                                                                                     05-18-00348-CV
                                                                                           FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                                    6/6/2018 8:52 AM
                                                                                                          LISA MATZ
                                                                                                              CLERK



                                     NO. 05-18-00348-CV
                                                                                FILED IN
                                                §   IN THE FIFTH COURT
                                                                   5th COURT OF APPEALS
EX PARTE JOAN REIMHERR FALLIS                   §                    DALLAS, TEXAS
                                                §   OF APPEALS   6/6/2018 8:52:47 AM
                                                §                      LISA MATZ
                                                §   DALLAS COUNTY, TEXAS Clerk



                 NOTICE OF ATTORNEY NOT IN CHARGE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Harold J. Danford, attorney designated as Appellee's Attorney, for Joan

Reihmerr Fallis, in the above styled and numbered cause, and shows the following in support.

       1.      Joan Reimherr Fallis has not retained Harold J. Danford or Danford Law Firm to

represent her on appeal.

       2.      Joan Reimherr Fallis was notified by e-mail and in writing if she wished to pursue

this appeal she would heed to retain our firm. Joan Reimherr Fallis has failed to notify our firm

and has failed to respond to any of the correspondence regarding this matter.

       3.      Harold J. Danford has not filed anything of record with the Court of Appeals

regarding this case. The attorney for the Texas Department of Public Safety noted Harold J.

Danford as Appellee's attorney but he has not been retained as such.

       4.      Harold J. Danford requests he be discharged from this appeal for the above stated

reasons.

       WHEREFORE, PREMISES CONSIDERED, Harold J. Danford prays that this Court

Grant his request.
                                           Respectfully submitted,

                                           Danford Law Firm
                                           813 Barnett Street
                                           Kerrville, Texas 78028
                                           Tel: (830) 257-4045
                                           Fax: (830) 896-5250



                                           -:-~_/ , hjt
                                           ~D_A_N_F_0~
                                                           /
                                                      RDrhf ~----------
                                                          7
                                               State Bar No. 00783"'924
                                               hdanford@ktc. com



                              CERTIFICATE OF SERVICE

      This is to certify that on June 5, 2018, a true and correct copy ofthe above and foregoing

document was e-mailed to Amanda Morrison at the Texas Department of Public Safety, Crime

Records at Amanda.morrison@dps.texas.gov.
Gmail- Joan Fallis Expunction Appeal                                                                   Page 1 of 1




M               Gmail                                          HAROLD DANFORD 



 Joan Fallis Expunction Appeal
 1 message

 HAROLD DANFORD                                              Tue, Jun 5, 2018 at 10:04 AM
 To: amanda.morrison@dps.texas.gov

  Dear Mrs. Morrison:

  I am not Joan Fallis's appellate attorney. Please find attached Notice filed with the 5th Court of Appeals.
  THANKS


  HAROLDJ.DANFORD
  Attorney at Law
  Danford Law Firm
  813 Barnett Street
  Kerrville , Texas 78028
  (830)257 -4045
  "The Firm That Fights for You "

   i'i1iii"'   Motion for Reasonable Bail Pending Appeal.doc
   tCil        54K




https://mail.google.cornlmail/u/O/?ui=2&ik=080db634f8&jsver=-dxVNc9Y02g.en.&cbl=g...                      6/5/2018